PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,232,235	:  	
Hadar, et al.				:   
Application No. 16/556,380	:   ON REQUEST FOR 
Issue Date: January 25, 2022	:   REDETERMINATION OF 
Filed: August 30, 2019	:   PATENT TERM ADJUSTMENT
12587-0775001	                 :   UNDER 37 CFR 1.705
				

		 					
This is a response to applicant’s “Application for Patent Term Adjustment under 37 C.F.R. § 1.705(b) filed March 25, 2022, requesting that the Office adjust the patent term from 357 days to 404 days. 
 
This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on August 30, 2019. On January 25, 2022, the application matured into U.S. Patent No. 11,232,235, with a patent term adjustment of 357 days.  The instant petition under 37 CFR 1.705(b) was filed on March 25, 2022. 

Patentees dispute the reduction of 47 days entered after the Notice of Allowance and Issue Fee Due was mailed on December 8, 2021.  The reduction to the patent term adjustment of 47 days was entered under 37 CFR 1.704(c)(10)for the filing of the “Interview Summary” on December 10, 2021. Patentee states, in part, that:

[a] reply to a Notice of Allowance was due on or before March 8, 2022 (the date that is three months after December 8, 2021, the date on which the Notice of Allowance was mailed). Patentees filed a response to the Notice of Allowance on December 10, 2021. An Applicant Delay of 47 days was assessed for this reply, as it was improperly coded in the PAIR system as a “Miscellaneous Incoming Letter.” Patentees respectfully submit that a response to a Notice of Allowance accompanying the payment of the issue fee is not a failure to engage in reasonable efforts to conclude prosecution of the application as intended in 37 C.F.R. § 1.704(c)(10), and ask that the Office recalculate the Applicant Delay as 0 days. Id.

	Petition, filed on March 25, 2022, p. 2.

Patentees’ argument as to the reduction of the patent term adjustment of 47 days has been considered, and the Office agrees that the reduction to the patent term adjustment of 47 days is improper. The Office does not agree the that the reduction to the patent term adjustment is zero days as patentee asserts. The Office finds that the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) is two (2) days. Contrary to patentee’s assertion, the patent term adjustment was not reduced because of the filing of the “Reply to Notice of Allowance—Comments on Examiner’s Reasons for Allowance” filed on December 10, 2021. The reduction to the patent term adjustment under 37 CFR 1.704(c)(10) was entered for the filing of the “Interview Summary” on December 10, 2021, after the mailing of the Notice of Allowance on December 8, 2021. The record does not reveal that the “Interview Summary” was expressly requested by the Office.1. Neither is the “Interview Summary” among the papers that may be filed after the mailing of the Notice of Allowance that are not considered a failure to engage in reasonable efforts to conclude prosecution of the application.2 It is noted that the “Interview Summary” was not filed as a result of an applicant-initiated interview that resulted in a notice of allowance.3

As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.704(c)(10)implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, the applicant delay under 37 CFR 1.704(c)(10) for the filing of the “Interview Summary” on December 10, 2021, is 2 days, with such delay calculated as beginning on December 9, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the December 10, 2021—the date the ‘other paper’ in the form of the “Interview Summary” was filed.  The reduction to the patent term adjustment of forty-seven days is removed a period of reduction to the patent term adjustment of 2 days is entered, accordingly.
  
The patent term adjustment is calculated as:

404 days of “A” Delay + 16 days of “B” Delay -0 days of “C” Delay – 0 Days of overlap – 2 days of Applicant delay = 402 days.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 402 days.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:	(571) 273-8300
			Attn: Office of Petitions

Or via Patent Center

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Draft Certificate of Correction 
 



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)” states, in pertinent part, that:
        
        Section 1.704(c)(10) is also amended to exclude ‘‘an amendment under § 1.312 or other paper expressly requested by the Office’’ from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1.704(c)(10). Thus, an amendment under § 1.312 or other paper not expressly requested by the USPTO (i.e., a ‘‘voluntary’’ amendment under § 1.312 or other paper) after the notice of allowance will result in a reduction of patent term adjustment under § 1.704(c)(10). An amendment under § 1.312 or other paper going beyond what was requested by the USPTO (i.e., including material not expressly requested by the USPTO in addition to what was requested by the USPTO) would not be considered ‘‘an amendment under § 1.312 or other paper expressly requested by the Office’’ under § 1.704(c)(10). In addition, the phrase ‘‘expressly requested by the Office’’ requires a specific request in an Office action or notice, or in an Examiner’s Interview Summary (PTOL– 413), for the amendment under § 1.312 or other paper. For example, generic language in an Office action or notice, such as a statement in a notice of allowability containing an examiner’s amendment indicating that if the changes and/or additions are unacceptable to applicant, an amendment may be filed as provided by § 1.312 (section 1302.04 of the Manual of Patent Examining Procedure (MPEP)), is not a basis for considering an amendment under § 1.312 to be ‘‘expressly requested by the Office’’ within the meaning of § 1.704(c)(10) as adopted in this final rule. 
        
        A review of the Notice of Allowance and Issue Fee Due Mailed on March 19, 2020, and the “Examiner-Initiated Interview Summary” did not reveal any indication that the examiner expressly requested the amendment under 37 CFR 1.312, beyond stating that “[s]hould the changes and/or additions [made in the examiner’s amendment] be unacceptable to the applicant an amendment may be filed as provided by 37 CFR 1.312.” As noted above, such would not be considered an express request by the examiner for the amendment under 37 CFR 1.312 so as to avoid the entry of a reduction to the patent term adjustment, in any case.
        
        2 It is noted that the section 2732 of the Manual of Patent Examining Procedure provides:
        
        [t]he submission of the following papers after a “Notice of Allowance” is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the “Notice of Allowance” or “Notice of Allowability;” (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office).
        
        3 The record reflects that the “Interview Summary” comments upon an examiner-initiated interview conducted on November 30, 2021, a summary of which was made of record and mailed on December 8, 2021.